internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-118188-03 date date re revised schedule of ruling amounts taxpayer parent plant location commission a commission b fund independent engineer prior schedule dear this letter responds to the request of taxpayer filed date for a revised schedule of ruling amounts pursuant to sec_1_468a-3 of the income_tax regulations information was submitted pursuant to sec_1_468a-3 we understand the facts as submitted by taxpayer to be as follows the taxpayer owns a percent interest in the plant the plant is situated in location taxpayer is a wholly-owned subsidiary of and files a consolidated federal_income_tax return with parent the plant's operating license expires in as of the date of the rate order discussed below the allocable jurisdictional percentages for commission a is percent and for commission b percent for a total of percent these percentages may fluctuate slightly from year to year plr-118188-03 commission a in docket no dated approved rates to be included in taxpayer's cost of service for ratemaking purposes there have been no changes to the amount or period of decommissioning collections included in taxpayer's cost of service since the prior schedule was issued commission b approved the last rate case in at this time taxpayer does not seek ruling amounts with respect to commission b's jurisdiction there are no pending proceedings before commission a or commission b that might result in an increase or decrease in the amount of decommissioning costs for the plant included in taxpayer's cost of service for ratemaking purposes in docket no commission a included in taxpayer's cost of service total decommissioning costs for the plant in the annual amount of dollar_figure dollars of this total amount the annual commission a-jurisdictional portion is dollar_figure dollars and the annual commission b-jurisdictional portion is dollar_figure dollars commission a based these amounts upon a decommissioning cost study prepared by independent engineer taxpayer expects to include these amounts in its cost of service from through in determining the amount of decommissioning costs for the plant included in taxpayer's cost of service commission a used an estimated cost of dollar_figure dollars as a base cost for decommissioning the plant this cost is based upon the decommissioning study prepared by independent engineer the estimated base cost for decommissioning the plant set forth in the decommissioning study is premised on the prompt removal dismantlement method commission a escalated the base cost for decommissioning the plant at the rate of annually to resulting in an estimated future decommissioning cost of dollar_figure dollars when the amount is escalated through the dates of expenditure the total estimated expenditure will be dollar_figure through dollars as of the fair_market_value of the fund was dollar_figure dollars the after-tax rate of return earned by the assets of the fund between the date of the initial contribution to the fund and was approximately percent commission a included and will include decommissioning costs for the plant in taxpayer's cost of service from through the amount of decommissioning costs that will be included in taxpayer's cost of service for through as approved by commission a is dollar_figure through dollars for purposes of determining the amount of decommissioning costs to be included in cost of service the estimated date on which the plant will no longer be included in taxpayer's rate base for ratemaking purposes is plr-118188-03 the funding_period for the plant as defined in sec_1_468a-3 extends from the first day of the first year which a deductible payment is deemed made to the fund through the later of the date on which decommissioning costs are no longer included in cost of service or the plant is no longer included in rate base the level_funding limitation period for the plant as defined in sec_1_468a-3 extends from the first day of the first year which a deductible payment is deemed made to the fund through the date on which the plant is no longer included in rate base at the time the plant was first included in rate base the estimated_useful_life extended until the year the estimated_useful_life subsequently was extended to however the useful_life was extended after accordingly under sec_1_468a-3 the qualifying percentage calculated and used in the original schedule of ruling amounts was the original request_for_ruling amounts was filed on which was prior to the issuance of revproc_92_54 1992_2_cb_393 the plant first generated electricity for sale to customers in but was not actually included in rates until pursuant to revproc_92_54 the qualifying percentage for the plant should be changed to reflect the newly calculated useful_life for the plant accordingly the qualifying percentage is using a -year useful_life rather than using a -year useful_life the assumed after-tax rate of return expected to be earned by the assets of the fund is the amount expected to be earned by assets of the fund over the period that begins on the first day of the first taxable_year to which the revised schedule of ruling amounts will apply and the last day of the funding_period is dollar_figure through dollars pursuant to the rate program in effect between taxpayer and commission a taxpayer's rates can be adjusted periodically within certain limitations based upon earned retail rate-of-return compared with an allowed return these adjustments do not require a rate hearing with commission a effective taxpayer incorporated a change in depreciation rates for the plant taxpayer made this change in anticipation of a nuclear regulatory commission license extension for an additional years for the plant and the depreciation included in retail rates was calculated as if the life of the plant was extended for depreciation cost of service through the change to depreciation rates did not however assume any extension beyond to the period in which decommissioning costs for the plant would be included in cost of service nor did commission a act to change the period for which the plant would no longer be included in rate base sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to plr-118188-03 the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year within ½ months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 bases the schedule of ruling amounts on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer's income under sec_88 of the code and the regulations thereunder each schedule of ruling amounts shall be based on the public plr-118188-03 utility commission's reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a tax_year sec_1_468a-3 of the regulations permits the service to provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any taxable_year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier taxable_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the first taxable_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the funding_period for a nuclear decommissioning fund is the period that begins on the first day of the first taxable_year for which a deductible payment is made or deemed to be made to such nuclear decommissioning fund and ends the later of i the last day of the taxable_year that includes the estimated date on which decommissioning costs of the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer's cost of service for ratemaking purposes or ii the last day of the taxable_year that includes the estimated date on which the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes plr-118188-03 sec_1_468a-3 of the regulations provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3 of the regulations provides that the qualifying percentage for any nuclear decommissioning fund is equal to the fraction the numerator of which is the number of taxable years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of taxable years in the estimated_useful_life of the applicable nuclear power plant sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e for each public_utility commission that has determined the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant under sec_1_468a-3 this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission according to sec_1_468a-3 the ruling amounts for any_tax year is the sum of the ruling amounts for such tax_year determined under the separate schedules of ruling amounts sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling plr-118188-03 amounts that is filed after the deemed deadline date for such tax_year section dollar_figure of revproc_92_54 provides that if a public_utility commission places a nuclear power plant in a taxpayer's rate base within a reasonable period of time after the date the plant begins sustained and substantial generation of electricity for sale to customers the date of inclusion in rate base will be deemed to be the commercial operations date a reasonable period of time is one that ends on the last day of the second calendar_year after the calendar_year in which the nuclear power plant begins sustained and substantial generation of electricity for sale to customers we have examined the representations and data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations based solely on these representations of the facts we reach the following conclusions taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations commission a has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations the taxpayer as owner of the plant has calculated its decommissioning costs under sec_1_468a-3 of the regulations the taxpayer subject_to the jurisdiction of two or more public_utility commissions for ratemaking purposes has calculated the total decommissioning costs allocable to commission a as required by sec_1_468a-3 of the regulations the taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission a and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund pursuant to sec_1_468a-3 of the regulations as clarified by revproc_92_54 taxpayer has determined that percent is the qualifying percentage the maximum amount of cash payments made or deemed made to the plr-118188-03 fund during any taxable_year is restricted to the lesser amount of the decommissioning costs applicable to such fund or the ruling applicable to this fund as set forth under sec_1_468a-2 of the regulations based on the above determinations we conclude that the taxpayer's proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts tax years through commission a in estimating the cost for decommissioning the plant commission a assumed that the plant will no longer be included in taxpayer's rate base for ratemaking purposes after thus although taxpayer represents that the plant's current amended operating license will be extended through the submitted schedule of ruling amounts is premised in part on an expiration date of accordingly we are limiting the approved schedule of ruling amounts for commission a to a five-year period in order to prevent possible overfunding of the fund taxpayer must settle this issue with commission a prior to submitting a subsequent request for a revised schedule of ruling amounts approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received plr-118188-03 the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated earlier payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the taxable_year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund a copy of this letter is being sent to the industry director natural_resources lm nrc cc sincerely yours peter friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
